Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 12-14, 19 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra et al. in Pub. No. US 2016/0057808 A9 (cited by the applicant), hereinafter referred to as Chandra, in view of Takeda et al. in Pub. No. US 2018/0199314 A1, hereinafter referred to as Takeda.
Referring to claim 1, Chandra discloses a method performed by medium access control, MAC, layer of a communication device for providing data to be transmitted to another communication device within a radio communications network, wherein the MAC layer receives first and second data from a higher layer with respect to the MAC layer (paragraphs [0017]-[0018] & [0042]), comprising: assigning the first data to a first transport block (paragraphs [0018] & [0042]); assigning the second data to a second transport block (paragraphs [0018] & [0042]); and after assigning the first data to the first transport block and the second data to the second transport block, transmitting the first transport block and the second transport block to a lower layer with respect to the MAC layer (paragraphs [0018] & [0042]).  
 	Chandra fails to disclose that the assigning of the second data to the second transport block is performed before the assigning for the first transport block has been completed, which is considered well known and commonly applied in wireless communications field for providing multiple transport blocks transmission for maximizing channel bandwidth allocation.
 	Takeda, for example, from the similar field of endeavor, teaches the similar feature of transmitting the first and second transport blocks within the same transmission time interval (TTI) (paragraphs [0053]-[0054], [0065]-[0068], FIGs. 2A, 2B, 4A & 4B), which can be broadly interpreted as the assigning of the second data to the second transport block is performed before the assigning for the first transport block has been completed.
 	Therefore, it would have been obvious to one of ordinary skill in the art to incorporate such technical feature from Takeda into the method of Chandra since it is conventional to provide multiple transport blocks transmission within the same TTI for maximizing channel bandwidth allocation to further enhance the system efficiency.


 	Referring to claim 12, Chandra in view of Takeda disclose further step of: assigning third data to the first transport block, wherein the first, second, and third data are stored in a single logical channel buffer in a sequentially order (paragraphs [0042] and [0062] in Chandra).
 	Referring to claim 13, Chandra in view of Takeda disclose that the communication device is one of: a transmission point, TRP and a user equipment, UE (paragraph [0004] in Chandra).
 	Referring to claim 14, Chandra in view of Takeda disclose that the first transport block and the second transport block are transmitted at the same transmission time to the other communication device, wherein transmitting is performed by using a multiple-input multiple- output, MIMO, scheme, and wherein the first transport block corresponds to a first antenna of the first device and the second transport block corresponds to a second antenna of the first device (paragraphs [0017], [0026] and [0036] in Chandra).
 	Referring to claim 19, Chandra in view of Takeda disclose further step of: providing encoding blocks based on said first and second data to a physical layer, wherein the providing is performed before a transmission frame having the first and second transport blocks is fully serialized or constructed (paragraphs [0009], [0026] and [0031] in Chandra).
 	Referring to claim 31, claim 31 is rejected for substantially same reason as claim 1, except claim 31 is in an apparatus (i.e. a User Equipment, UE ) claim format.  
Claims 2, 3, 7-9, 20-22, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra in view of Takeda, as applied to claim 1 above, and further in view of Park et al. in Patent No. US 7,590,089 B2, hereinafter referred to as Park.
 	Referring to claim 2, Chandra in view of Takeda fail to disclose that each of the first and second data are included in one of: a fraction of a packed data unit PDU, a plurality of fractions of PDUs, one or a plurality of PDUs, or one or a plurality of fractions of PDUs and one or a plurality of PDUs, which is well known in the art and commonly applied in communications field for providing conventional data assembly/disassembly.  Park, for example, from the similar field of endeavor, teaches such convention feature (col. 2, lines 22-37, col. 5, line 44 to col. 6, line 6).
 	Referring to claim 3, Chandra in view of Takeda and Park disclose that the first and second data are one or a plurality of protocol data units, PDUs or one or a plurality of fraction of PDUs received from one or more logical channels of a layer higher than the MAC layer, and wherein the higher layer with respect to the MAC layer is a radio link control, RLC layer, and the lower layer with respect to the MAC layer is a physical, PHY, layer (paragraphs [0028] and [0042] in Chandra; col. 1, line 55 to col. 2, line 9, col. 2, lines 22-37, col. 5, line 44 to col. 6, line 6 in Park).
 	Referring to claim 7, Chandra in view of Takeda and Park disclose that at least one of the first and second assigning is applied to prevent segmenting a protocol data unit, PDU, between the first and second transport block (paragraphs [0018] and [0037] in Chandra).
 	Referring to claim 8, Chandra in view of Takeda and Park disclose that the first data and the second data is received from a first logical channel having a first priority, and wherein further data is received from a second logical channel having a second priority, wherein the first priority 
 	Referring to claim 9, Chandra in view of Takeda and Park disclose that the first and second assigning are performed simultaneously (paragraphs [0017], [0018] and [0042] in Chandra).
 	Referring to claim 20, Chandra in view of Takeda and Park disclose further step of: assigning third data to a third transport block, wherein the first data comprises a first portion of a first protocol data unit, PDU, the second data comprises a second portion of the first PDU, and the third data comprises both a second and third PDU (paragraphs [0018] & [0042] in Chandra; col. 2, lines 22-37, col. 5, line 44 to col. 6, line 6 in Park).
 	Referring to claim 21, Chandra in view of Takeda and Park disclose that at least one of said first and second transport block contains non-sequential protocol data units, PDUs (col. 2, lines 22-37, col. 5, line 44 to col. 6, line 6 in Park).
 	Referring to claim 22, Chandra in view of Takeda and Park disclose that the first and second data corresponds to a first ordered set of PDUs having a first priority, further comprising assigning at least a portion of a further PDU to the first or the second transport block, wherein the further PDU is included in a second ordered set of PDUs having a second priority that is lower than the first priority of the first ordered set of PDUs, and wherein the assigning of at least the portion of the further PDU is performed after the assigning of the first ordered set of PDUs 
 	Referring to claim 33, Chandra in view of Takeda and Park disclose that assigning the first data to the first transport block comprises assigning at least a portion of a first PDU to the first transport block, assigning the second data to the second transport block comprises assigning at least a portion of a second PDU to the second transport block, and the method further comprises assigning at least a portion of a third PDU to the first transport block (paragraphs [0018] & [0042] in Chandra; col. 2, lines 22-37, col. 5, line 44 to col. 6, line 6 in Park).
 	Referring to claim 33, Chandra in view of Takeda and Park disclose further steps of: storing a first ordered set of protocol data units (PDUs), the first ordered set of PDUs comprising a first PDU and a second PDU, wherein the second PDU immediately follows the first PDU in the first ordered set of PDUs and wherein the first ordered set of PDUs has a first priority, wherein assigning the first data to the first transport block comprises assigning at least a portion of the first PDU to the first transport block for transmission during a transmission time interval (TTI); assigning the second data to the second transport block comprises assigning at least a portion of the second PDU to the second transport block for transmission during the TTI (paragraphs [0018] & [0042] in Chandra; paragraphs [0062] and [0070] in Takeda, col. 2, lines 22-37, col. 5, line 44 to col. 6, line 6 in Park).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chandra in view of Takeda, as applied to claim 1 above, and further in view of Zhang et al. in Patent No. US 8,630,270 B2, hereinafter referred to as Zhang.
 	Referring to claim 6, Chandra in view of Takeda fail to disclose that the assigning the plurality of data to the plurality of transport block is based at least in part on one or more of: a .
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra in view of Takeda, as applied to claim 1 above, and further in view of Park et al. in Pub. No. US 2016/0037510 A1, hereinafter referred to as Park(2).
 	Referring to claim 10, Chandra in view of Takeda fail to disclose that the first and second assigning are performed such that the first and second data are transmitted together in a single orthogonal frequency-division multiplexing, OFDM, symbol, or wherein the first and second data are transmitted without padding data in the OFDM symbol, which is also considered well known and commonly applied in wireless communications field for providing data transmission under OFDM communications environment.  Park(2), for example, also from the similar field of endeavor, teaches such conventional feature (paragraphs [0053] and [0062]).
 	Referring to claim 17, Chandra in view of Park(2) disclose that the transmitting includes transmitting the first and second data according to a carrier aggregation scheme, and wherein the first transport block corresponds to a first channel and the second transport block corresponds to a second channel (paragraphs [0070], [0072]-[0073]).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Chandra in view of Takeda, Park and Deenoo et al. in Pub. No. US 2019/0104551 A1 (with earlier filed Provisional Application No. 62/315,458), hereinafter referred to as Deenoo.
Referring to claim 32, claim 32 is rejected for substantially identical reason as claim 31, except the claim is on a transmission point, TRP, perspective, which is also well known in the art and commonly applied in wireless communications field as UE replacement.  Deenoo, for example, also from the similar field of endeavor, teaches such conventional feature (abstract, paragraphs [0006] and [0213 in Publication, paragraphs [0202] and [0223] in Provisional Application).
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed November 12, 2021 have been fully considered but they are not persuasive.
 	In the remarks, regarding the rejection of claim 1 under 35 U.S.C. § 103 based on Chandra and Takeda, the applicant argued that transmitting a transport block is not the same as or equivalent to assigning data to the transport block. Indeed, claim 1 itself draws a distinction between assigning data to a transport block and transmitting the transport block. Specifically, claim 1 requires, "after assigning the first data to the first transport block and the second data to the second transport block, transmitting the first transport block and the second transport block to a lower layer." Thus, Takeda's teaching of transmitting the first and second transport blocks within the same transmission time interval is not a disclosure of "wherein the assigning of the second data to the second transport block is performed before the assigning for the first transport block has been completed," as is expressly required by claim 1.

 	Regarding 103 rejection to claim 5, the applicant argued that Chandra does not disclose that "at least one of the first and second assigning" is based on determining the "predetermined number of Transport Formats (TFs)," "TBS sizes," "TB set sizes," or "number of subframes," as required by claim 5.  
 	The examiner again respectfully disagrees since the parameters such as: "predetermined number of Transport Formats (TFs)," "TBS sizes," "TB set sizes," or "number of subframes" are to be determined  and used for assigning the first data to the first transport block and the second data to the second transport block (see paragraphs [0009] and [0031] in Chandra).  Therefore, Chandra clearly teaches the feature of “determining one or more of the number of available transport blocks and the size of the first and the second transport block, wherein at least one of the first and second assigning is based on the determining”.
 	Regarding 103 rejection to claim 12, the applicant argued that Chandra does not disclose storing the assigned data -- i.e., the first, second, and third data -- in a single logical channel buffer in a sequential order. Indeed, the cited paragraphs do not even disclose any "single logical channel buffer" or storing in a sequential order.
	The examiner again respectfully disagrees since Chandra clearly discloses that the first, second, and third data are multiplexed (e.g. concatenated and segmented) in accordance with the 
 	Regarding 103 rejection to claim 19, the applicant argued that Chandra does not discuss any of "providing encoding blocks based on said first and second data to a physical layer" and a full serialization or construction of "a transmission time frame having the first and second transport blocks" as required by claim 19.
 	The examiner again respectfully disagrees since Chandra clearly discloses the determination of dynamic TF parameters for the construction of the TBs prior to multiplexing and transmission toward the physical layer (see paragraphs [0009], [0026] and [0031] in Chandra).  Therefore, Chandra does disclose the feature of “providing encoding blocks based on said first and second data to a physical layer" and performs the step before the transmission frame having the first and second transport blocks full serialized or constructed.
 	Regarding 103 rejection to claim 32, the applicant argued that the Office has failed to establish a prima facie case of obviousness because the Office has failed to provide a motivation to combine the teachings of Chandra and Takeda and the teaching of Deenoo, as required by M.P.E.P. § 2142.
 	The examiner again respectfully disagrees since the motivation and obviousness for 103 rejection to claim 32 is similar to claim 31, both of which are the same as claim 1.
 	In view of at least the above reasoning, the examiner believes that the rejections of claims 1-3, 5-10, 12-14, 17, 19-22, 24, 31-34 under 35 U.S.C. § 103, all should be sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






AHH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465